Title: 1773 March 4th. Thurdsday.
From: Adams, John
To: 


       The two last Months have slided away. I have written a tedious Examination of Brattle’s absurdities. The Governor and General Court, has been engaged for two Months upon the greatest Question ever yet agitated. I stand amazed at the Governor, for forcing on this Controversy. He will not be thanked for this. His Ruin and Destruction must spring out of it, either from the Ministry and Parliament on one Hand, or from his Countrymen, on the other. He has reduced himself to a most ridiculous State of Distress. He is closetting and soliciting Mr. Bowdoin, Mr. Dennie, Dr. Church &c. &c., and seems in the utmost Agony.
       The Original of my Controversy with Brattle is worthy to be comitted to Writing, in these Memorandums.—At the Town Meeting in Cambridge, called to consider of the Judges Salaries, he advanced for Law, that the Judges by this Appointment, would be compleatly independent, for that they held Estates for Life in their offices by common Law and their Nomination and Appointment. And, he said “this I averr to be Law, and I will maintain it, against any Body, I will dispute it, with Mr. Otis, Mr. Adams, Mr. John Adams I mean, and Mr. Josiah Quincy. I would dispute it with them, here in Town Meeting, nay, I will dispute it with them in the Newspapers.”
       He was so elated with that Applause which this inane Harrangue procured him, from the Enemies of this Country, that in the next Thurdsdays Gazette, he roundly advanced the same Doctrine in Print, and the Thurdsday after invited any Gentleman to dispute with him upon his Points of Law.
       These vain and frothy Harrangues and Scribblings would have had no Effect upon me, if I had not seen that his Ignorant Doctrines were taking Root in the Minds of the People, many of whom were in Appearance, if not in Reality, taking it for granted, that the Judges held their Places during good Behaviour.
       Upon this I determined to enter the Lists, and the General was very soon silenced.—Whether from Conviction, or from Policy, or Contempt I know not.
       It is thus that little Incidents produce great Events. I have never known a Period, in which the Seeds of great Events have been so plentifully sown as this Winter. A Providence is visible, in that Concurrence of Causes, which produced the Debates and Controversies of this Winter. The Court of Inquisition at Rhode Island, the Judges Salaries, the Massachusetts Bay Town Meetings, General Brattles Folly, all conspired in a remarkable, a wonderfull Manner.
       My own Determination had been to decline all Invitations to public Affairs and Enquiries, but Brattles rude, indecent, and unmeaning Challenge of me in Particular, laid me under peculiar Obligations to undeceive the People, and changed my Resolution. I hope that some good will come out of it.—God knows.
      